DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). (PLEASE NOTE: Applicant has referenced drawings in their specifications, however no drawings were filed.  As the parent application and foreign priority application (PCT/EP2019/062431 and DE10 2018 111 614.4) both include drawings Examiner is assuming that the drawings for the current application were accidentally left out.  Examiner referenced the drawings within the parent application (PCT/EP2019/062431) when drawings were referred to in the current specifications.)
Claim Objections
Claim(s) 17 is/are objected to because of the following informalities: 
Claim 17 is missing a comma in line 2 after “1”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-18 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the free end" in line 7.  There is insufficient antecedent basis for this limitation in the claim.  Claim(s) 2-18, which depend from claim 1, inherit all the problems associated with claim 1.
Within claim 1, lines 5-6 (and claim 1, line 8): Applicant claims, “at least one clamping ring”; additionally, within claim 1, line 8: Applicant claims, “the clamping ring”; it is unclear, and therefore indefinite, how many clamping ring(s) are required by the claim? One OR at least one?  (For the 
Within claim 3, lines 2-3: Applicant claims, “the tubular element (1) branches in the distal section (3) into a main lumen (4) and several secondary lumens (5)”; it is unclear and therefore indefinite, if this is the same as OR in addition to the two or more lumens in the distal section (as required by claim 1, lines 4-5).  (For the purposes of examination, Examiner is assuming “the tubular element (1) branches in the distal section (3) into a main lumen (4) and several secondary lumens (5)” should be --two or more lumens are a main lumen and several secondary lumens--.)
Claim 6 recites the limitation "the branches" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Within claim 6, lines 2-3: Applicant claims, “the branches (6,7) have distally in particular annular reinforcements (10, 11)”; this clause does not make grammatical sense, as such it is unclear, and therefore indefinite, what Applicant is trying to claim.  (For the purposes of examination, Examiner is assuming the claim should read -- the lumens of the distal section of the tubular element have distal annular reinforcements--.)
Within claim 12, line 2: Applicant claims, “two clamping rings”; it is unclear, and therefore indefinite, if these clamping rings limit the number of at least [first] clamping rings or if these are additional structures.  (For the purposes of examination, Examiner is assuming ”two clamping rings” should be --a single first clamping ring and a second clamping ring--.)  Claim(s) 13-14, which depend from claim 12, inherit all the problems associated with claim 12.
Claim 13 recites the limitation "the second clamping ring" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
13 recites the limitation "the first clamping ring" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Within claim 16, line 3: Applicant claims, “hooks and/or screws that extend into the vessel wall”; it is unclear, and therefore indefinite, what Applicant is trying to claim; this is a method step for using the product – not a feature of the actual product, is Applicant trying to claim the method of using the product or the product itself.  (For the purposes of examination, Examiner is assuming “hooks and/or screws that extend into the vessel wall” should be --hooks and/or screws that are configured to extend into the vessel wall--.)
Claim 18 recites the limitation "the distal ends (6, 7) of the lumens" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6, 10-11, 15-18 is/are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Lye et al. (US 2007/0038288 A1).

Lye et al. discloses a multilumen implant (apparatus 10), as can be seen in figs. 15, for application in human and animal vascular systems/ bodies (paragraphs [0029, 0076-0077]), with a substantially tubular element (tube 2) divided into a proximal (made up of main shaft 61) and a distal section (made up of first and second legs 62, 64) (paragraph [0077]), and a fixation element (first expandable body 66) for the fixation of the proximal section (made up of main shaft 61) in a target vessel (paragraph [0077]), wherein the tubular element (tube 2) branches into two or more lumens (first and second legs 62, 64) in the distal section (made up of first and second legs 62, 64) (paragraph [0077]), characterized in that the fixation element (first expandable body 66) has a clamping ring (ring from which microstructures 14 extend) arranged on the outside of the proximal section (made up of main shaft 61) of the tubular element (tube 2), and wherein a free end of the proximal section (inverted first end 4) of the tubular element is folded around the clamping ring (ring from which microstructures 14 extend) and embraces the clamping ring (ring) in a pocket like manner, as can be seen in figs. 18A-18C (paragraph [0081]).
	With respect to claim 6:
	The lumens (first and second legs 62, 64) of the distal section (made up of first and second legs 62, 64) of the tubular element (tube 2) have distal annular reinforcements (second and third expandable bodies 68, 70) (paragraph [0077]).
	With respect to claim(s) 10-11:
	The clamping ring (ring from which microstructures 14 extend) consists of a self-expanding material or balloon expanding material (paragraph [0027]).
	With respect to claim(s) 15-16:
	The multilumen implant (apparatus 10) additionally including fastening elements (microstructures 14) for securing the proximal section (made up of main shaft 61) of the tubular 
	With respect to claim(s) 17-18:
	The multilumen implant (apparatus 10) is part of a kit, the kit comprising a catheter (catheter) for implantation (paragraph [0073]), and two or more stent grafts (cuffs 120’) for connecting to distal ends of the lumens (first and second legs 62, 64) to vessel (paragraphs [0083-0084]).
Claim(s) 1-2, 8-9, 11-14, 17 is/are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Bynon et al. (5667523).
With respect to claim 1:
Bynon et al. discloses a multilumen implant (with bifurcated tubular configuration) for application in human and animal vascular systems/ bodies (column 1, lines 4-28), with a substantially tubular element (flexible tubular member 62, such as that seen in figs. 11-14) divided into a proximal (the non-bifurcated end) and a distal (the bifurcated section) section (column 1, lines 4-28), and a fixation element (either the cylindrical support members 72, 68 OR 74, 70, as can be seen in figs. 11-14) for the fixation of the proximal section (the non-bifurcated end) in a target vessel (column 12, line 32-column 13, line 25), wherein the tubular element (flexible tubular member 62, such as that seen in figs. 11-14) branches into two or more lumens in the distal section (the bifurcated section) (column 1, lines 4-28), characterized in that the fixation element (either the cylindrical support members 72, 68 OR 74, 70, as can be seen in figs. 11-14) has a clamping ring (cylindrical support member 68 OR 70) arranged on the outside of the proximal section (the non-bifurcated end) of the tubular element (flexible tubular member 62, such as that seen in figs. 11-14) (column 12, line 32-column 13, line 25), and wherein a free end of the proximal section (the non-bifurcated end) of the tubular element (flexible tubular member 62, such as that seen in figs. 11-14) is folded around the clamping ring (cylindrical support member 68 
	With respect to claim 2:
	The clamping ring (cylindrical support member 68 OR 70) is of an undulating shape (Palmaz stent has a squared peak and valley/ undulating shape) (column 12, line 57-column 13, line 25).
	With respect to claim(s) 8-9:
	The tubular element (flexible tubular member 62, such as that seen in figs. 11-14) consists of ePTFE (column 3, lines 52-65 and column 4, lines 30-56), the ePTFE is produced by electrospinning (claim 9 is a product by process claim. Patentable weight has only been given to the structure of the end product, not to the method of manufacture. The end product being considered an ePTFE tubular member. Manufacturing steps such as electrospinning are not given patentable weight in the claim. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP 2113.).
	With respect to claim 11:
	The clamping ring (cylindrical support member 68 OR 70) consists of a balloon expanding material (column 4, line 57-column 5, line 7).
	With respect to claim(s) 12-14:
	A second clamping ring (cylindrical support member 72 or 74) is arranged on the inner side of the tubular element (flexible tubular member 62, such as that seen in figs. 11-14) at a level of the first clamping ring (cylindrical support member 68 OR 70); the first and second clamping rings (cylindrical 
	With respect to claim 17:
	The multilumen implant (with bifurcated tubular configuration) is part of a kit, the kit comprising a catheter (balloon catheter) for implantation (column 3, lines 14-19).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lye et al. (US 2007/0038288 A1) in view of Majercak et al. (US 2007/0156228 A1).
Bynon et al. discloses the invention substantially as claimed, as discussed above.  However, Bynon et al. does not disclose the two or more lumens (first and second legs 62, 64) in the distal section (made up of first and second legs 62, 64) to taper in a distal direction.
Majercak et al. teaches Lye et al. discloses a multilumen implant (trunk section 12), as can be seen in fig. 1, a substantially tubular element divided into a proximal (above bifurcation point 15) and a distal section (below bifurcation point 15) (paragraph [0018]).  The distal section (below bifurcation point 15) of the tubular element (tube 2) branches into two or more lumens (with outlets 15, 16) (paragraph [0018]).  The two or more lumens (with outlets 15, 16) taper in a distal direction to reduce turbulence and fluid pressure and stress in the graft therefore prolonging the life thereof (paragraph [0022]).
..
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bynon et al. (5667523) in view of Gingras et al. (US 6315791 B1).
Bynon et al. discloses the invention substantially as claimed, as discussed above.  However, Bynon et al. does not disclose the tubular element (flexible tubular member 62, such as that seen in figs. 11-14) being secured to the first clamping ring (cylindrical support member 68 OR 70) by means of clamping, bonding/ gluing, sewing, or welding.
Gingras et al. teaches a tubular element (biocompatible material 14/ inner and outer layers 34, 36) encapsulating (folded around) first clamping ring (stent 12), the first clamping ring (stent 12) is bonded/ welded to the tubular element (biocompatible material 14/ inner and outer layers 34, 36) that precludes the elements from separating (removal) (column 5, line 47-column 6, line 15).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use the bonding/ welding connection, as taught by Gingras et al., between the tubular element (flexible tubular member 62, such as that seen in figs. 11-14) and the first clamping ring (cylindrical support member 68 OR 70), as disclosed by Bynon et al., in order to further ensure the components don’t separate.
Claim(s) 1-4, 8-9, 11-14, 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greenberg (US 2013/0041456 A1) in view of Bynon et al. (5667523).
With respect to claim(s) 1, 12-14:
Greenberg discloses the invention substantially as claimed.  Specifically, Greenberg discloses a multilumen implant (main vessel prosthesis 80), as can be seen in fig. 2, for application in human and 
Bynon et al. teaches a multilumen implant (with bifurcated tubular configuration), as discussed above.  The implant comprising a fixation element (either the cylindrical support members 72, 68 OR 74, 70, as can be seen in figs. 11-14) which is a clamping ring (cylindrical support member 68 OR 70) arranged on the outside of the proximal section (the non-bifurcated end) of the tubular element (flexible tubular member 62, such as that seen in figs. 11-14) (column 12, line 32-column 13, line 25), and wherein a free end of the proximal section (the non-bifurcated end) of the tubular element (flexible tubular member 62, such as that seen in figs. 11-14) is folded around the clamping ring (cylindrical support member 68 OR 70) and embraces the clamping ring (cylindrical support member 68 OR 70) in a pocket like manner (column 12, line 57-column 13, line 25).  The folded graft and dual support members (cylindrical support members 72, 68 OR 74, 70) form inseparable layers which better mimic the function of a blood vessel in vivo (column 2, lin56-column 3, line 5 and column 3, lines 12-50).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use the folded graft and dual support members (cylindrical support members 72, 68 OR 74, 70) 
With respect to claim 2:
	The clamping ring (cylindrical support member 68 OR 70), as taught by Bynon et al., is of an undulating shape (Palmaz stent has a squared peak and valley/ undulating shape) (column 12, line 57-column 13, line 25).
With respect to claim(s) 3-4:
	The two or more lumens (branches 90a, 90b, lumen 85 below tapered portion 83), as disclosed by Greenberg, are a main lumen (lumen 85 below tapered portion 83) and several secondary lumens (branches 90a, 90b); the secondary lumens (branches 90a, 90b) have a smaller caliber than the main lumen (lumen 85 below tapered portion 83), as can be seen in fig. 2 of Greenberg.
With respect to claim(s) 8-9:
	The tubular element (graft 81), as disclosed by Greenberg, consists of ePTFE (paragraph [0022]), the ePTFE is produced by electrospinning (claim 9 is a product by process claim. Patentable weight has only been given to the structure of the end product, not to the method of manufacture. The end product being considered an ePTFE tubular member. Manufacturing steps such as electrospinning are not given patentable weight in the claim. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of 
With respect to claim 11:
	The clamping ring (cylindrical support member 68 OR 70), as taught by Bynon et al., consists of a balloon expanding material (column 4, line 57-column 5, line 7).
With respect to claim(s) 17-18:
	The multilumen implant (main vessel prosthesis 80), as disclosed by Greenber, is part of a kit, the kit comprising a catheter (introducer) for implantation (paragraph [0041]) and two or more stent grafts (first and second branch vessel prosthesis 20a, 20b) for connecting to distal ends of the lumens (branches 90a, 90b) to vessel (paragraph [0038]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA S PRESTON whose telephone number is (571)270-5233. The examiner can normally be reached M, W: 9-5; T, Th, F: 9-1.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408)918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA S PRESTON/Examiner, Art Unit 3774